Citation Nr: 0008262	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a right ankle 
disability.

Entitlement to service connection for a right knee 
disability.




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1976 to October 
1996, plus prior unverified service.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that denied claims for 
service connection for right ankle and knee disabilities as 
not well grounded.  The veteran submitted a notice of 
disagreement in March 1998, and the RO issued a statement of 
the case in September 1998.  The veteran submitted a 
substantive appeal in October 1998. 


REMAND

The record indicates that the veteran is represented by the 
North Carolina Division of Veterans Affairs.  A VA Form 646, 
Statement of Accredited Representative, dated in 
September 1999, was prepared by the American Legion.  Under 
VA regulation, a specific claim may be prosecuted at any one 
time by only one recognized organization, attorney or other 
person properly designated to represent the veteran.  
38 C.F.R. § 20.601.  In order to afford the veteran due 
process of law, the matter of representation should be 
clarified prior to appellate consideration of the issue.

Accordingly, the case is REMANDED to the RO for the following 
action:

If the veteran has not changed his July 
1997 designation of the North Carolina 
Division of Veterans Affairs as his 
representative, that organization should 
be given the opportunity to submit 
argument on VA Form 646.
  
By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




